         Case 5:18-cv-05814-BLF Document 31 Filed 12/10/18 Page 1 of 3



 1   Neel Chatterjee (SBN 173985)
     nchatterjee@goodwinlaw.com
 2   Luc Dahlin (SBN 305732)
     ldahlin@goodwinlaw.com
 3   GOODWIN PROCTER LLP
     601 Marshall Street
 4   Redwood City, CA 94063
     Tel.: +1 650 752 3100
 5   Fax.: +1 650 853 1038

 6   Attorneys for Defendant

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                    NORTHERN DISTRICT OF CALIFORNIA

10                                           SAN JOSE DIVISION

11   POYNT CORPORATION,                               Case No. 5:18-cv-05814-BLF
12                       Plaintiff,                   DEFENDANT INNOWI, INC.’S
                                                      CORPORATE DISCLOSURE
13           v.                                       STATEMENT AND CERTIFICATION OF
                                                      INTERESTED ENTITIES OR PERSONS
14   INNOWI, INC.,
15                       Defendant.                   Judge:       Hon. Beth L. Freeman
                                                      Courtroom:   Courtroom 3, 5th Floor
16

17

18

19

20

21

22

23

24

25

26

27

28
     ACTIVE/97712707.1
                          DEFENDANT INNOWI, INC.’S CORPORATE DISCLOSURE STATEMENT
                             AND CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                                            CASE NO. 5:18-CV-05814
         Case 5:18-cv-05814-BLF Document 31 Filed 12/10/18 Page 2 of 3



 1           Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Innowi, Inc., discloses that it

 2   has no parent corporation and no public company owns more than 10% of its stock. No other

 3   entities have a financial interest in the subject matter in controversy. Pursuant to Civil L.R. 3-15,

 4   the undersigned certifies that there are no other interested entities or persons to report as of this

 5   date.

 6

 7   Dated: December 10, 2018                               Respectfully submitted,
 8
                                                            By: /s/ Neel Chatterjee
 9                                                              Neel Chatterjee (SBN 173985)
                                                                nchatterjee@goodwinlaw.com
10                                                              Luc Dahlin (SBN 305732)
                                                                ldahlin@goodwinlaw.com
11                                                              GOODWIN PROCTER LLP
                                                                601 Marshall Street
12                                                              Redwood City, CA 94063
                                                                Tel.: +1 650 752 3100
13                                                              Fax.: +1 650 853 1038
14                                                          Attorneys for Defendant
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ACTIVE/97712707.1                                  1
                         DEFENDANT INNOWI, INC.’S CORPORATE DISCLOSURE STATEMENT
                            AND CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                                           CASE NO. 5:18-CV-05814
         Case 5:18-cv-05814-BLF Document 31 Filed 12/10/18 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE

 2           I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the

 3   United States District Court for the Northern District of California by using the CM/ECF system

 4   on December 10, 2018. I further certify that all participants in the case are registered CM/ECF

 5   users and that service will be accomplished by the CM/ECF system.

 6           I certify under penalty of perjury that the foregoing is true and correct. Executed on

 7   December 10, 2018.

 8                                                                      /s/ Neel Chatterjee
                                                                            Neel Chatterjee
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ACTIVE/97712707.1                                 2
                         DEFENDANT INNOWI, INC.’S CORPORATE DISCLOSURE STATEMENT
                            AND CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                                           CASE NO. 5:18-CV-05814
